Citation Nr: 1635423	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to May 1968. 

This matter is before the Board of Veterans' Appeals Board on appeal from a May 2010 rating decision by the Hartford, Connecticut, Department of Veterans Affairs VA Regional Office (RO) that, inter alia, granted service connection for depression and assigned a 10 percent rating.  An interim, April 2012 rating decision granted an increased 50 percent initial rating.  In March 2015, the Board remanded the issue of entitlement to a disability rating in excess of 50 percent for service-connected depression for additional development.  

During the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim for an increase, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

In a March 2016 statement, the Veteran's representative offered a conditional withdrawal of all issues on appeal, to include the evaluation of depression, should the Board grant a TDIU from January 6, 2010.  Although the Veteran had a hearing later in March 2016, in which he also discussed his claim for entitlement to a disability rating in excess of 50 percent for service-connected depression, as the Veteran's representative submitted a written withdrawal of the issue of entitlement to a rating in excess of 50 percent for service-connected depression contingent on a grant of TDIU since January 6, 2010, and the Board is herein granting a TDIU since January 6, 2010, the issue is no longer before the Board.  38 C.F.R. § 20.204.  Therefore, the Board will proceed only with the issue listed on the title page above.  The Veteran had an opportunity to present testimony on the unemployability claim before the undersigned.


FINDINGS OF FACT

1. From January 6, 2010, to June 21, 2010, the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 

2. From June 22, 2010, to June 30, 2016, the Veteran was rated at 100 percent disabled for service-connected prostate cancer; and he had been in receipt of special monthly compensation for additional disabilities combined to be independently ratable at 60 percent or more.

3. Since July 1, 2016, the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. From January 6, 2010, to June 21, 2010, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.341, 4.16(a), 4.19 (2015).

2. From June 22, 2010, to June 30, 2016, the claim of entitlement to TDIU is moot.  Bradley v. Peake, 22 Vet. App. 280 (2008).

3. Since July 1, 2016, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.341, 4.16(a), 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims he is entitled to a TDIU due to his service-connected disabilities; specifically, he asserts during his July 2011 regional office hearing that he retired from the United States Post Office in 2008, but he had a lot of conflicts when he worked and did not get along with very many people.  As a letter carrier, he did not have to deal with people.  Instead, he was basically alone the entire time.  He also had conflicts with his supervisors.  He tried to look for another job after he retired, but he was not able to concentrate on anything specific.  He had only been able to volunteer at one charity.  In his July 2014 application for increased compensation based on unemployability he asserts he left the United States Postal Office due to his service-connected mental health condition.  He was always agitated and up for retirement anyway.  He notes he worked for the United States Postal Service from June 1976 to May 2008.   He completed three years of college and did not have any other education and training before he became too disabled to work.  He elaborated in his March 2016 Board hearing that his depression caused challenges at work and he was unable to work due to his service-connected back and psychiatric disability.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Since January 6, 2010, service connection has been established for depression (50 percent), back condition (40 percent), partial amputation of the left great toe (10 percent), residuals of right leg tibia/fibula compound fracture (10 percent), tender scar on the left foot (10 percent), tinnitus (10 percent), osteomyelitis of the left foot, first toe (noncompensable), amputation of the distal phalanx, left second toe (noncompensable), and a left hip condition (noncompensable) for a combined evaluation of 80 percent.  From June 22, 2010, to June 30, 2016, the RO granted service connection for prostate cancer (and associated conditions such as scars and erectile dysfunction) and assigned a 100 percent rating.  However, since July 1, 2016, the RO reduced the Veteran's prostate cancer rating to 60 percent, for a combined evaluation of 90 percent.  

For the period from June 22, 2010, to June 30, 2016, the Veteran's prostate cancer was rated as 100 percent disabling.  In Bradley v. Peake, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  However, in this case, the Veteran was receiving a total 100 percent evaluation for prostate cancer from June 22, 2010, to June 30, 2016, as well as entitlement to SMC for a back condition, residuals of right leg tibia/fibula compound fracture, and tinnitus at the housebound rate under 38 U.S.C. § 1114(s).  Therefore, the Board finds that the issue of entitlement to TDIU is moot from June 22, 2010, to June 30, 2016.  

For the period from January 6, 2010, to June 21, 2010, and since July 1, 2016, the Veteran meets the schedular TDIU criteria.  

A November 2006 statement from his work supervisor notes that the Veteran's physical condition had deteriorated over the years.  A December 2006 statement from his work manager notes that he was aware the Veteran had constant back pain.  His job performance had slowly deteriorated over the years and his street performance had diminished due to the pain in his back.  Many days he could barely walk.  

A November 2009 VA treatment record notes the Veteran recently retired from the post office after 35 years, and "is struggling with re-emerging feelings of depression, anxiety and PTSD.  He has never sought MH [mental health] treatment, and for most of his life worked as much as possible in order not to think about the past."  

During his April 2010 VA psychiatric evaluation, the Veteran reported that after he retired from the post office, he did lots of handyman work both for himself and others.  Such work included splitting wood on his property and he did much of the cooking and house chores.  He also cared for his elderly mother and aunt.  The examiner noted the Veteran was in clear discomfort due to his back pain.  

During his April 2010 VA spinal examination, the Veteran reported he had trouble ambulating without a cane.  He needed help at times putting on socks and he would get pain after 15-20 minutes of driving.  He would take a 20 minute walk twice a day.  

A May 2011 VA treatment record notes the Veteran reported "he would have continued working if it weren't so hard to deal with others who were constantly pushing his buttons."  A later May 2011 statement from VA psychologist Dr. S.C. notes she had seen the Veteran on a monthly basis since October 2009.  She found the Veteran carried enormous guilt from his time in the service and "[h]is approach to keep the lid on his feelings of depression, anxiety and guilt has been to work as much as possible.  He worked for the post office for 35 years and would always have a second job.  Now that he has retired, these old feelings are resurfacing and he is struggling to keep a lid on them."  The statement further notes the Veteran felt his service negatively impacted his occupational functioning, as he chose a job as a postal employee where he could isolate.  He experienced frequent irritation with coworkers and supervisors and "although he would have liked to have worked longer, he said he could no longer tolerate the work environment."  A July 2011 VA treatment record notes the Veteran reported he had engaged in numerous verbal altercations with co-workers in the past.  

The Veteran was afforded another VA psychiatric evaluation in September 2013, in which he reported he "burned every bridge" in the workplace.  The examiner opined he had difficulty in establishing and maintaining effective work and social relationships and had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Furthermore, the examiner found the Veteran "continued depressive and anxiety symptoms as described at the time of last exam.  Condition continues to cause moderate impairment in social and vocational function."  

A December 2013 VA treatment record notes the Veteran reported he did not feel he had anything in common with people at work so he isolated.  A May 2015 VA examination of the Veteran's prostate cancer notes his prostate cancer impacted his ability to work as the Veteran reported that urinary leakage was worse with increased activity and he tended to be less social because of urinary incontinence and associated odor.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that his service-connected disabilities, specifically his psychiatric disability and back condition, in combination, warrant a grant of TDIU on a schedular basis for the period from January 6, 2010, to June 21, 2010, and his service-connected disabilities, specifically his psychiatric disability, back condition, and prostate cancer, in combination, warrant a grant of TDIU on a schedular basis for the period since July 1, 2016.  Indeed, a November 2006 statement from his work supervisor notes that the Veteran's physical condition had deteriorated over the years and a December 2006 statement from his work manager notes that the Veteran had constant back pain, his street performance had diminished due to the pain in his back, and many days the Veteran could barely walk.  A November 2009 VA treatment record notes the Veteran recently retired and "is struggling with re-emerging feelings of depression, anxiety and PTSD. . . [F]or most of his life [he] worked as much as possible in order not to think about the past."  During his April 2010 VA spinal examination, the Veteran reported he had trouble ambulating without a cane, needed help at times putting on socks, and drove, but would get pain after 15-20 minutes.  A May 2011 VA treatment record notes the Veteran reported "he would have continued working if it weren't so hard to deal with others who were constantly pushing his buttons," and a later May 2011 statement from VA psychologist Dr. S.C. notes she found the Veteran carried enormous guilt from his time in the service and "[n]ow that he has retired, these old feelings are resurfacing and he is struggling to keep a lid on them."  The September 2013 VA psychiatric examiner opined the Veteran had difficulty in establishing and maintaining effective work and social relationships and had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Finally, a May 2015 VA examination of the Veteran's prostate cancer notes his prostate cancer impacted his ability to work.  

Therefore, for the periods from January 6, 2010, to June 21, 2010, and since July 1, 2016, the Board finds the criteria for TDIU has been met. 










[	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to a TDIU for the periods from January 1, 2010, to June 21, 2010, and since July 1, 2016, is granted, subject to the laws and regulations governing payment of monetary benefits.  

The claim of entitlement to a TDIU for the period from June 22, 2010, to June 30, 2016, is dismissed as moot.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


